Citation Nr: 1725137	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  09-23 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for Type II diabetes mellitus.

2. Entitlement to service connection for gum disease.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and D.R.


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to September 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina and Montgomery, Alabama.  The February 2005 rating decision denied entitlement to service connection for an acquired psychiatric disorder.  The May 2015 rating decision reopened and denied the Veteran's claim for entitlement to service connection for Type II diabetes mellitus and denied entitlement to service connection gum disease.  

In March 2012, the Veteran and D.R. testified before the undersigned Veterans Law Judge at a videoconference hearing regarding the issue of entitlement to service connection for an acquired psychiatric disorder.  A transcript of that hearing is associated with the claims file. 

In a decision dated in April 2013, the Board denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2015 joint motion for remand (JMR) filed with the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded regarding this issue, finding that it contained inadequate reasons and bases; a June 2015 Court order granted the joint motion.  The claim was most recently before the Board in January 2016 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board shall decide an appellate matter only after affording the appellant the opportunity to appear in person for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  A hearing therefore will be granted if the appellant or his representative expresses a desire to so appear.  38 C.F.R. § 20.700(a) (2016).  Hearings may be requested when submitting the substantive appeal (VA Form 9) or, subject to certain restrictions, at any time thereafter.  38 C.F.R. § 20.703 (2016).

The Veteran filed two VA Forms 9, substantive appeals, in connection with his claims for whether new and material evidence has been presented to reopen a claim for service connection for Type II diabetes mellitus and entitlement to service connection for gum disease.  Such resulted in a lack of clarity as to whether or not he wished to have a personal hearing on those issues.  The Board sought clarification in April 2017.  The Veteran's attorney responded in May 2017 indicating that the no longer wanted a personal hearing.  However, one day later, the Veteran submitted an election form requesting a video teleconference hearing.  

Thus, in light of his personal request, the case is remanded for the Veteran to be scheduled for a videoconference hearing before a VLJ with respect to his claims for whether new and material evidence has been presented to reopen a claim for service connection for Type II diabetes mellitus and entitlement to service connection for gum disease.

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, an addendum opinion must be obtained.  The Veteran was afforded VA examinations in connection with this claim in February 2011, September 2012, and June 2013.  The examiner noted the Veteran's claimed stressors and found that he was "arguably" exposed to potentially traumatic stressors during active service.  However, the examiner did not find evidence to support a PTSD diagnosis, disagreeing with prior diagnoses in the record.  Reference was made to the Veteran's treating psychiatrist who also did not find that the Veteran had PTSD.  Additionally, the examiner noted that social workers and counselors were not authorized1 to make a diagnosis of PTSD, so the various PTSD diagnoses in the record should not be given the same weight as a psychiatrist.  Finally, with respect to other psychiatric diagnoses, the examiner provided a negative nexus opinion, finding that the "timeline and onset of Depressive Disorder NOS simply does not leave the examiner convinced the disorder is as likely as not (at least 50/50 probability) caused by or a result of military service."  

However, subsequent to the most recent examination, the record shows current diagnoses of chronic PTSD, major depression with psychosis, and delusional disorder as recently as May 2017 by a VA psychiatrist (as opposed to a social worker or counselor).  A May 2015 outpatient note, signed by a psychiatrist, diagnosed the Veteran with major depression recurrent severe with psychosis and PTSD by history that was believed to start during active duty based on his transfer to an inpatient facility during active duty.  The Veteran's service treatment records show that he was treated for drug abuse in April 1974 but that he was "not psychotic".  It is unclear as to what records the May 2015 psychiatrist reviewed when opining that psychiatric symptoms started in service.  However, as psychosis is considered a chronic condition, an opinion should be obtained regarding whether there is evidence of continuity of symptomatology since service discharge or if there is otherwise evidence that the Veteran's major depression with psychosis or delusional disorder are related to his period of active service.  

Further, as the record now contains definite PTSD diagnoses by VA psychiatrists, an addendum opinion should be obtained regarding whether such is related to the Veteran's claimed stressors.  The Veteran reported fear related to being on an ammunition ship firing into Vietnam and stress related to shipmates jumping overboard and a shipmate who overdosed.  An August 2012 VA memo indicates that the USS Flint operated off the coast of Vietnam in early 1973 conducting "replenishment operations."  Additionally, while the USS Flint was docked in Taiwan in November 1973, the Veteran's shipmate, B.O. was transferred from the ship to a Taiwan hospital due to a suspected overdose.  An opinion should be obtained to determine if the Veteran's PTSD is related to active service, to include these stressors.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing before a VLJ at the RO with respect to his claims for whether new and material evidence has been presented to reopen a claim for service connection for Type II diabetes mellitus and entitlement to service connection for gum disease.  Notification of the date and time of the hearing shall be sent to him at his last address of record as well as to his attorney.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2. Obtain all pertinent VA medical records not yet associated with the appellate record.

3. Obtain an opinion from a VA psychologist or psychiatrist who has not yet reviewed the Veteran's claims file to determine the nature and etiology of his acquired psychiatric disabilities.  The medical professional must state in his or her report that the Veteran's claims file was reviewed.  If deemed necessary, another examination should be scheduled.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After reviewing the record, the medical professional should provide the following opinions:

(a) Identify/diagnose any psychiatric disability that currently exists or existed during the pendency of the appeal, to include PTSD, major depression with psychosis, and delusional disorder.    

(b) For any diagnosed psychiatric disability other than PTSD, to include major depression with psychosis and delusional disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset during active service or is related to any in-service disease, event, or injury.  The examiner should specifically note whether there is any evidence of continuity of the Veteran's psychosis symptomatology since his September 1974 discharge.

(c) Regarding the Veteran's PTSD, identify the stressor or stressors that led to such diagnosis.  Specific comment should be made regarding the verified incident of a shipmate, B.O., overdosing in November 1973 and not returning to the ship after being transferred to a hospital in Taiwan and the Veteran's reports of fear related to being on an ammunition ship and firing into Vietnam.

Rationale for the requested opinions shall be provided.  If the medical professional cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, he or she shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4. Thereafter, the RO should readjudicate the claim for entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




